                                                                                                                                               .   I
                                                                                                                                                   I


,~ .   . :. .   ,   r,,,                                                                                                                 l I
       AO 24 5B (Rev. 02/08/20 I9) Judgment in a Criminal Petty Case (Modified)



                                                  UNITED STATES DISTRICT COUR
                                                        SOUTHERN DISTRICT OF CALIFORNIA                                SEP 1 9 2019

                                United States of America
                                                  v.

                                 Jaime Dorantes-Leyva                                   Case Number: 3:19-mj-23846

                                                                                        Benjamin B. Kington
                                                                                        Defendant's Attorney


       REGISTRATION NO.
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint  ___ _______- - ' - - - - - - - - - - - - - - - - -
                                                               __::_


           •         was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                      Nature of Offense                                                    Count Number(s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                          I

            D The defendant has been found not guilty on count(s)
                                                                                  -------------------
           •         Count(s)
                                ------------------
                                                                                         dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                       \_   /''
                                       [2:]. TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, September 19, 2019
                                                                                      Date of Imposition of Sentence


        Received - - - - - - - -
                 DUSM
                                                                                       11.V
                                                                                      IIDNORABLE F. A. GOSSETT III
                                                                                      UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                             3:19-mj-23846
